                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 KINYATA KIMBERLY NICHOLS                                                            PLAINTIFF

 v.                                   Civil No. 2:19-CV-02157

 DEPUTY PROSECUTOR SCOTT                                                         DEFENDANTS
 HOUSTON and CIRCUIT JUDGE
 MICHAEL FITZHUGH


                                             ORDER

        The case is before the Court for preservice screening under the provisions of the Prison

Litigation Reform Act (PLRA). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to

screen any complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a).

                                        I. BACKGROUND

        Plaintiff filed her Complaint on December 30, 2019. (ECF No. 1). Plaintiff alleges Deputy

Prosecutor Houston and Circuit Court Judge Fitzhugh conspired to knowingly violate her civil

rights from December 2017 to present. (Id. at 4-6). Plaintiff proceeds against both Defendants in

their official and personal capacities. (Id. at 5). She seeks compensatory and punitive damages.

(Id. at 7).

                                    II. LEGAL STANDARD

        Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted, or (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).



                                                 1
       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded ... to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff

must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985).

                                         III. ANALYSIS

       Plaintiff’s claims are subject to dismissal because both Defendants are immune from suit.

As a prosecuting attorney, Defendant Houston is immune from suit. A prosecutor is absolutely

immune from suit for any conduct undertaken in his or her role as advocate for the state. Imbler

v. Pachtman, 424 U.S. 409 (1976). Absolute prosecutorial immunity protects the prosecutor as a

key participant in the criminal justice process, such that the prosecutor need not be inhibited from

performing his or her functions by a constant fear of retaliation. Id. at 428. This is true no matter

the underlying motive of the prosecutor or the propriety of the actions taken. Myers v. Morris, 810

F.2d. 1437, 1446 (8th Cir. 1987) (finding that allegations that a prosecutor proceeded with a

prosecution based on an improper motive did not defeat absolute prosecutorial immunity); Schenk

v. Chavis, 461 F.3d 1043, 1046 (8th Cir. 2006) (“Actions connected with initiation of prosecution,

even if those actions are patently improper are immunized.” (internal quotation omitted)).

       Plaintiff has alleged no facts concerning Defendant Houston to indicate that he was acting

outside his role as an advocate for the state. Defendant Houston is therefore immune from suit.



                                                  2
       Judge Fitzhugh is an Arkansas Circuit Court Judge. As such, he is immune from suit.

Mireles v. Waco, 502 U.S. 9, 11 (1991) (“Judicial immunity is an immunity from suit, not just

from ultimate assessment of damages.”). See also Duty v. City of Springdale, 42 F.3d 460, 462

(8th Cir. 1994). “Judges performing judicial functions enjoy absolute immunity from § 1983

liability.” Robinson v. Freeze, 15 F.3d 107, 108 (8th Cir. 1994). “A judge will not be deprived of

immunity because the action [s]he took was in error, was done maliciously, or was in excess of

[her] authority.” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978). Judicial immunity is overcome

in only two situations: (1) if the challenged act is nonjudicial; and, (2) if the action, although

judicial in nature, was taken in the complete absence of all jurisdiction. Mireles, 502 U.S. at 11.

       It is clear from the allegations of Plaintiff’s Complaint that neither situation applies here.

Plaintiff’s claims against Judge Fitzhugh are subject to dismissal.

                                       IV. CONCLUSION

       For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED this 8th day of January 2020.


                                                             /s/P. K. Holmes, III
                                                             P. K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 3
